     Case 2:17-cv-02967-GMN-BNW Document 93 Filed 06/25/19 Page 1 of 4



 1   LAWRENCE J. SEMENZA, III, Esq., Bar No. 7174
     Email: ljs@skrlawyers.com
 2   CHRISTOPHER D. KIRCHER, Esq., Bar No. 11176
     Email: cdk@skrlawyers.com
 3
     JARROD L. RICKARD, Esq., Bar No. 10203
 4   Email: jlr@skrlawyers.com
     SEMENZA KIRCHER RICKARD
 5   10161 Park Run Drive, Suite 150
     Las Vegas, Nevada 89145
 6   Telephone: (702) 835-6803
 7   Facsimile: (702) 920-8669

 8   Andrew Stutzman, Esq. (admitted Pro Hac Vice)
     Adam Petitt, Esq. (admitted Pro Hac Vice)
 9   STRADLEY RONON STEVENS & YOUNG, LLP
     2005 Market Street, Suite 2600
10   Philadelphia, PA 19103-7018
11   Telephone: (215) 564-8130
     Facsimile: (215) 564-8120
12
     Attorneys for Carolyn Hallinan
13
                                 UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15   THOMAS W. MCNAMARA, as the Court-           Case No. 2:17-cv-02967-GMN-BNW
     Appointed Monitor for AMG Capital
16   Management, LLC, et al.,                    STIPULATION AND ORDER TO
                                                 EXTEND THE DEADLINE FOR
17                        Plaintiff,             DEFENDANT CAROLYN HALLINAN
            v.                                   TO FILE RESPONSE TO PLAINTIFF’S
18                                               MOTION TO AMEND PROTECTIVE
     LINDA HALLINAN, et al.,                     ORDER
19
                          Defendants.            (First Request)
20
                                                 Assigned to: Chief Judge Gloria M. Navarro
21

22

23

24

25

26

27

28


                                                                                   4169879v.1
     Case 2:17-cv-02967-GMN-BNW Document 93 Filed 06/25/19 Page 2 of 4



 1          Plaintiff, Court-Appointed Monitor Thomas W. McNamara ("Plaintiff"), and Defendant

 2   Carolyn Hallinan ("Defendant"), hereby stipulate to the following:

 3          1. That the deadline for Defendant to file her response to Plaintiff's Motion to Amend

 4   Protective Order, filed on June 11, 2019, is currently scheduled for June 25, 2019;

 5          2. That Defendant requires additional time to respond beyond the current deadline in light

 6   of the following: (i) Plaintiff received a subpoena from the U.S. Attorney’s Office, Eastern District

 7   of Pennsylvania, for documents produced in this case through discovery and that are subject to the

 8   Protective Order; (ii) Defendant and Plaintiff are communicating with the Government regarding

 9   the documents sought in an effort to reach an agreement which would render the need to amend the

10   Protective Order moot;

11          3. Therefore, Defendant shall have up to and including July 10, 2019, to file her response to

12   Plaintiff's motion.

13    Dated: June 25, 2019                                Dated: June 25, 2019

14    MCNAMARA SMITH LLP                                  STRADLEY RONON STEVENS & YOUNG, LLP

15
      By: s/ Logan D. Smith                               By: s/ Adam J. Petitt
16       Logan D. Smith (Pro Hac Vice)                       Adam J. Petitt (Pro Hac Vice)
         Edward Chang (NV 11783)                             2005 Market Street, Suite 2600
17       655 West Broadway, Suite 1600                       Philadelphia, PA 19103
         San Diego, California 92101                         Tel.: 215-564-8130
18       Tel.: 619-269-0400                                  Fax: 215-564-8120
         Fax: 619-269-0401
19                                                           Lawrence J. Semenza, III (NV 7174)
         Michael F. Lynch (NV 8555)                          Christopher D. Kircher (NV 11176)
20       LYNCH LAW PRACTICE, PLLC                            Jarrod L. Rickard (NV 10203)
         3613 S. Eastern Ave.                                SEMENZA KIRCHER RICKARD
21       Las Vegas, Nevada 89169                             10161 Park Run Drive, Suite 150
         Tel.: 702-684-6000                                  Las Vegas, NV 89145
22       Fax: 702-543-3279                                   Tel.: 702-835-6803
                                                             Fax: 702-920-8669
23       Attorneys for Court-Appointed Monitor,
         Thomas W. McNamara                                  Attorneys for Defendant Carolyn Hallinan
24
     IT IS SO ORDERED:
25

26
                                                   UNITED STATES MAGISTRATE JUDGE
27
                                                   DATED:               June 26 , 2019
28

                                                      1
                                                                                               4169879v.1
     Case 2:17-cv-02967-GMN-BNW Document 93 Filed 06/25/19 Page 3 of 4



 1                                    CERTIFICATE OF SERVICE
 2          I am employed by the law firm of Semenza Kircher Rickard in Clark County, Nevada. I
     am over the age of 18 and not a party to this action. The business address is 10161 Park Run
 3
     Drive, Suite 150, Las Vegas, Nevada 89145.
 4
              On the 25th day of June 2019, I served the document(s), described as:
 5
           STIPULATION AND ORDER TO EXTEND THE DEADLINE FOR DEFENDANT
 6          CAROLYN HALLINAN TO FILE RESPONSE TO PLAINTIFF’S MOTION TO
 7                           AMEND PROTECTIVE ORDER
                                   (First Request)
 8
              by sending     an original    a true copy
 9
           a. via CM/ECF System (You must attach the “Notice of Electronic Filing”, or list all
10            persons and addresses and attach additional paper if necessary)
11
     LYNCH LAW PRACTICE, PLLC
12   Michael F. Lynch, Esq. - Michael@LynchLawPractice.com, Christina@LynchLawPractice.com,
     christina_4354@ecf.courtdrive.com, lynch@ecf.courtdrive.com, lynchonline@gmail.com
13   &
     MCNAMARA SMITH LLP
14   Logan D. Smith, Esq. - lsmith@mcnamarallp.com, jjacobs@mcnamarallp.com
15   Edward T. Chang, Esq. - echang@mcnamarallp.com, jjacobs@mcnamarallp.com,
     tmcnamara@mcnamarallp.com
16   Cornelia J. B. Gordon, cgordon@mcnamarallp.com, jjacobs@mcnamarallp.com
     Attorneys for Thomas W. McNamara, in his capacity as Court-Appointed Monitor
17
     BROWN, BROWN & PREMSRIRUT
18   David T. Brown, dbrown@brownlawlv.com
     Attorneys for Defendant Linda Hallinan
19
     ROGERS CASTOR
20   Lance Rogers, lance@rogerscastor.com
21   Attorneys for Defendant Linda Hallinan

22       b. BY U.S. MAIL. I deposited such envelope in the mail at Las Vegas, Nevada. The envelope(s)
     were mailed with postage thereon fully prepaid. I am readily familiar with Semenza Kircher
23   Rickard’s practice of collection and processing correspondence for mailing. Under that practice,
     documents are deposited with the U.S. Postal Service on the same day, which is stated in the proof
24   of service, with postage fully prepaid at Las Vegas, Nevada in the ordinary course of business. I
25   am aware that on motion of party served, service is presumed invalid if the postal cancellation
     date or postage meter date is more than one day after the date stated in this proof of service.
26
           c. BY PERSONAL SERVICE.
27
           d. BY DIRECT EMAIL.
28
     ///
     Case 2:17-cv-02967-GMN-BNW Document 93 Filed 06/25/19 Page 4 of 4



 1      e. BY FACSIMILE TRANSMISSION.
 2        I declare under penalty of perjury that the foregoing is true and correct.
 3

 4                                               /s/ Olivia A. Kelly
                                                 An Employee of Semenza Kircher Rickard
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
